Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 1 of 54

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

KIMBERLY L. EARLE,
Plaintiff,
V.

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

100 F Street, NE

Washington, DC 20549,

WALTER JOSEPH CLAYTON IIL,

In his official capacity as Chairman of the
United States Securities and Exchange
Commission

100 F Street, NE

Washington, DC 20549,

SCOTT WALTER BAUGUESS,

In his official capacity as former Acting
Director of DERA in the United States
Securities and Exchange Commission
and as an individual

100 F Street, NE

Washington, DC 20549,

ROBERT MICHAEL WILLIS,

In his official capacity as Assistant
Director of the Office of Structured
Disclosure in the United States
Securities and Exchange Commission
and as an individual

100 F Street, NE

Washington, DC 20549,

and

KIMBERLY DEANNA CORONEL

In her official capacity as Managing
Executive in DERA’s Office of the
Managing Executive in the United States
Securities and Exchange Commission

13492183v1

COMPLAINT

CASE NO::
JURY TRIAL IS REQUESTED
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 2 of 54

and as an individual
100 F Street, NE
Washington, DC 20549,

Defendants.

 

COMPLAINT
Plaintiff Kimberly L. Earle, by and through her undersigned counsel, brings this Complaint against
Defendants U.S. Securities & Exchange Commission (the “SEC” or “Agency”) and its employees,
agents, and any successors in office, Walter Joseph Clayton, in his official capacity as Chairman
of the SEC, Scott Walter Bauguess, in his official capacity as former Acting Director of the
Division of Economic Risk Analysis (“DERA”) within the United States Securities and Exchange
Commission and as an individual, Robert Michael Willis, in his official capacity as Assistant
Director of the Office of Structured Disclosure (“OSD”) of DERA within the United States
Securities and Exchange Commission and as an individual, Kimberly Deanna Coronel, in her
official capacity as Managing Executive in DERA’s Office of the Managing Executive and as an
individual, and in support thereof alleges the following:
I. SUMMARY OF ACTION

1. This case involves multiple violations of Ms. Earle’s federal constitutional rights, including
the illegal and wrongful termination of her federal employment effective on September 18, 2018,
by the SEC and individual Defendants. Defendants repeatedly violated Ms. Earle’s rights to
freedom of speech, due process under the U.S. Constitution, her right to be free from gender, age,
and religious discrimination, and her right to be free from retaliation. Ms. Earle seeks to vindicate
her rights, require that Defendants not continue to violate her constitutional rights with impunity,
and obtain reinstatement to the position from which she was unlawfully terminated and restitution

of her lost pay and benefits.

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 3 of 54

An Ms. Earle was a permanent employee of the SEC from 1990 to 2018. From August 2012
to September 18, 2018, Ms. Earle worked in OSD, which is one of a number of offices in the SEC’s
newest division, DERA.
oA Ms. Earle has been continuously employed with the SEC for over twenty-eight (28) years
and had never been reprimanded or received a negative review until she was arbitrarily terminated
to suit the selfish whims of rogue public servants. Indeed, in the two years preceding her
termination, Ms. Earle was nominated for three awards related to accounting excellence.
4. This lawsuit reveals how SEC managers’ self-interests conflict with their obligations as
“public servants,” and how those conflicts enable SEC managers to commit illegal actions against
other SEC employees to enhance their own interests while masking their actual reasons under the
guise of the SEC’s and the public’s interest.
5S From at least November 8, 2017 through September 18, 2018, and continuing to the
present, Defendants violated and continue to violate federal constitutional, criminal, and civil law.
Specifically, Defendants violated Ms. Earle’s property right to continued federal employment
absent misconduct or poor performance; her right to be free from a hostile work environment,
gender discrimination, age discrimination, and religious discrimination; her right to participatory
rather than pantomimic due process; and her right not to be retaliated against for exercising her
protected right to file an Equal Employment Opportunity (“EEO”) complaint regarding the
discrimination she faced and exercising her protected right to file a whistleblower report.
Defendants engaged in the following unlawful acts:

a. Consistent with the usual practice perfected by SEC management to target and then

remove targeted SEC employees, Defendants misused the SEC’s performance

management system to claim that Ms. Earle’s work performance had been

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 4 of 54

“unacceptable” as a pretext for removing her, followed by a “legal” threat to
encourage Ms. Earle to resign “voluntarily” or be removed with near certainty and
with adverse future consequences;

b. Defendants retaliated against Ms. Earle because she had filed an employment
discrimination complaint based on gender, age, and religious discrimination,
against the SEC and certain DERA defendants named herein and identified below;
and

C. Defendants retaliated against Ms. Earle because she had distributed a memorandum
detailing violations of applicable law and regulations as well as fraud and waste
within and concerning the SEC’s self-limiting operations despite its statutory
mandates, namely, the Agency’s non-investigation of the largest securities fraud
(in impact) in the history of such frauds in the United States.

6. All Defendants either made, accepted, acquiesced, or acted on the pretextual claim that Ms.
Earle had performed “unacceptably” for FY 2017 and used the SEC’s Office of General Counsel
(“OGC”) to effect Ms. Earle’s removal without any substantive review of the genuine reason that
had triggered the desire to remove her.

7. Defendants’ reason for weaponizing the SEC’s performance management system to
deprive Ms. Earle of her property right to federal employment, called a “slot,” was to enable
Defendants Bauguess and Willis to re-purpose that slot for a new senior officer (“SO”) position in
OSD to be filled by Defendant Willis, one week after the SEC, as a government agency, was
prohibited by Executive Order from additional hiring and during a period when Defendant Clayton
made internal statements that the SEC was $4 million short in funding for staff salaries.

8. Defendants’ decision to target Ms. Earle, as opposed to any of her peers in the same office

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 5 of 54

and at the same pay grade, was based on their animus toward older employees, women, and
practitioners of Judaism.
9. Ms. Earle brings this action to protect and vindicate her fundamental constitutional rights.
This is a civil rights action brought under the Fifth and Fourteenth Amendments of the United
States Constitution, Age Discrimination in Employment Act (29 U.S.C. §§ 621-634); Title VII of
the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, and 42 U.S.C.
Section 1981A; Whistleblower Protection Enhancement Act (5 U.S.C. 2302(b)(8)-(9)) challenging
Defendants’ termination of Ms. Earle and their restriction on Ms. Earle’s rights, and other
applicable laws. Ms. Earle brings this action to recover damages and for reinstatement by
Defendant SEC, pursuant to 39 U.S.C. § 1209 and 29 U.S.C. § 185. Defendants have adopted a
policy or set of policies that operates as an illegal restraint on Ms. Earle’s right to free speech and
to arbitrarily and capriciously deprive federal employees of their right to federal employment.
10. In addition, the process followed by Defendants in terminating Ms. Earle’s employment
constituted an unlawful taking of property in violation of Ms. Earle’s constitutional right to due
process.
I. BASES FOR JURISDICTION

11. This Court has subject matter jurisdiction of this action under one or more of the following
sections of Title 28 of the United States Code:

a. Section 1331 (“original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States”);
b. Section 1343(a)(4): (“original jurisdiction of any civil action authorized by law to
be commenced by any person: ... To recover damages or to secure equitable or other

relief under any Act of Congress providing for the protection of civil rights,

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 6 of 54

including the right to vote”’);

C. Section 1346(b)(1) (“Subject to the provisions of chapter 171 of this title
(“exclusive jurisdiction of civil actions on claims against the United States, for
money damages, accruing on and after January 1, 1945, for injury or loss of
property, or personal injury or death caused by the negligent or wrongful act or
omission of any employee of the Government while acting within the scope of his
office or employment, under circumstances where the United States, if a private
person, would be liable to the claimant in accordance with the law of the place
where the act or omission occurred.”); and

d. Section 1361 (“The district courts shall have original jurisdiction of any action in
the nature of mandamus to compel an officer or employee of the United States or
any agency thereof to perform a duty owed to the Ms. Earle.’’)

12. The SEC is an executive agency the United States Government formed in 1934 that exists
to administer the federal securities laws and is headquartered in Washington, D.C.
13. Ms. Earle was an employee of the SEC, working in the SEC’s headquarters in Washington,
D.C., continuously from August 1990 to September 2018.

Ill. BASES FOR VENUE
14. Venue is proper in this Court pursuant to Title 28 of the United States Code in accordance
with one or more of the following sections:

a. Section 1391(a)(1) (“This section shall govern the venue of all civil actions brought
in district courts of the United States”);

b. Section 1391(b)(2) (“a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 7 of 54

the subject of the action is situated”’);

Section 1391(e)(1)(B) or (C) (“A civil action in which a defendant is an officer or
employee of the United States or any agency thereof acting in his official capacity
or under color of legal authority, or an agency of the United States, or the United
States, may, except as otherwise provided by law, be brought in any judicial district
in which (A) a defendant in the action resides, (B) a substantial part of the events
or omissions giving rise to the claim occurred, or a substantial part of property that
is the subject of the action is situated, or (C) the Ms. Earle resides ifno real property
is involved in the action. Additional persons may be joined as parties to any such
action in accordance with the Federal Rules of Civil Procedure and with such other
venue requirements as would be applicable if the United States or one of its officers,
employees, or agencies were not a party.”); and

Section 1395(a) (“A civil proceeding for the recovery of a pecuniary fine, penalty
or forfeiture may be prosecuted in the district where it accrues or the defendant is

found.”).

15. The events giving rise to Ms. Earle’s causes of action occurred in the District of Columbia

and Defendant SEC and individual Defendants are either an agency of the United States or officers

or employees of an agency of the United States.

PLAINTIFF

IV. PARTIES

16. Plaintiff Kimberly L. Earle is a Jewish female born in 1963, a citizen of the United States,

and a resident of Fairfax County, Virginia.

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 8 of 54

17. In 1985, Ms. Earle earned a bachelor’s degree in business administration (B.B.A.) with a
concentration in accounting from the College of William and Mary in Williamsburg, Virginia.
18. In 1987, Ms. Earle became a certified public accountant (“CPA”) with the Virginia Board
of Accountancy.
19. Ms. Earle has continuously remained an active CPA in the Commonwealth of Virginia.
20. In 1990, Ms. Earle applied for employment with the SEC, at the SEC’s “home office” or
headquarters (“HQ”) in Washington, DC.
21. The SEC hired Ms. Earle as a staff accountant in the SEC’s Division of Corporation
Finance, at grade GS-13.
22. Ms. Earle remained in the SEC, working in the Agency’s HQ, continuously from July 1990
to September 2018, during which time she worked in the following SEC divisions:

a. Ms. Earle worked in the Division of Corporation Finance from July 1990 to

September 1996.
b. Ms. Earle was promoted to SK-14 in 1992.
C. Ms. Earle then worked in the Division of Market Regulation, now called Division
of Trading and Markets, from September 1996 to August 2012.

d. Ms. Earle next worked in DERA from August 2012 until September 30, 2018.
23. In August 2012, Ms. Earle transferred to DERA as a senior staff accountant at grade SK-
16, which was a promotion in grade level from SK-14.
24. Ms. Earle’s total and continuous period of SEC employment exceeded twenty-eight (28)
years (“Ms. Earle’s Tenure”), during which Ms. Earle: (1) had never been reprimanded in any way;

and (2) had never received an “unacceptable” performance, other than the “unacceptable

13492183vl
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 9 of 54

performance” for FY 2017, which served as the SEC’s pretext to terminate her employment with
the Agency.
DEFENDANTS
U.S. Securities & Exchange Commission (SEC)
25. Defendant SEC is an executive agency within the United States Government formed in
1934 to administer the federal securities laws and is currently organized into five divisions. The
Agency is governed by a Commission comprised of up to five presidentially-appointed
commissioners, one of which is designated the chairman, who effectively functions as the SEC’s
chief executive.
26. Four of the SEC’s five divisions implement, apply, and monitor the federal securities laws.
These divisions include the following:
a. The Division of Corporation Finance, which administers disclosure rules for
publicly traded companies and primary and secondary securities markets;
b. The Division of Investment Management, which administers the 1940 Acts
governing investment companies and investment advisers;
c. The Division of Trading and Markets, which creates and administers rules and
regulations concerning the primary and secondary securities markets; and
d. The Division of Enforcement, which investigates potential violations of the federal
securities laws and may pursue civil actions against individuals or entities as
directed by the Commission.
27. The fifth and newest SEC division, created in September 2009, is DERA.
28. The Division of Economic Risk Analysis (“DERA”) was formed “in the wake of’ the

global financial collapse of 2008 and 2009 (“Financial Collapse”).

13492183v1
29.

30.

Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 10 of 54

DERA has three types of offices:

a.

Administrative offices, including the Office of the Chief Counsel and Office of the
Managing Executive (“OME”), which directs DERA’s support programs and
activities, human resources, financial management, contracting, information-
technology, and infrastructure support.

Offices that directly support other divisions (“Division-Support Offices”), which
(with one exception) are overseen by assistant directors, including the Office of
Litigation Economics (“OLE”), which supports the Division of Enforcement; the
Office of Corporate Finance, which supports the Division of Corporation Finance;
the Office of Asset Management and the Office of Financial Intermediaries, which
support the Division of Investment Management; and the Office of Markets, which
supports the Division of Trading and Markets.

Offices created to indirectly support the Agency and its other divisions, including
the Office of Risk Assessment; the Office of Research and Data Services (formerly
Office of Quantitative Research) (“ORDS”), which develops and maintains the so-
called Quantitative Research Analytical Data Support (“QRADS”) program,
purportedly designed to develop and refine high quality financial market data and

robust analytical processes; and OSD, where Ms. Earle worked.

The Office of Structured Disclosure (“OSD”), the office in which Ms. Earle worked for

over seven years, purports to: (1) lead in the design and implementation of technological processes

and tools to support the many structured data needs of the Commission, including the creation,

implementation, and maintenance of forms and processes designed to capture structured data from

SEC registrants through their filings with the Commission; and (2) manage and support the

13492183v1

10
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 11 of 54

technology required for the SEC to accept and for investors to view structured data filings. OSD
also maintains business ownership of the Tips, Complaints, and Referrals (“TCR”) system, which
is a publicly accessible internet portal where whistleblowers and others can report potential
securities law violations to the SEC. OSD provides administrative support and project
management over system modernization and promotes usage of the TCR system.

CLAYTON

31. Walter Joseph Clayton III is an attorney and serves as the presidentially-appointed
chairman of the SEC.

32. As chairman, Clayton appoints the directors of the SEC’s divisions and holds ultimate

authority on all SEC personnel actions.

BAUGUESS
33. Scott Walter Bauguess is an economist and a former deputy director of DERA.
34. In 2007, Bauguess joined the SEC as a financial economist.

55; In 2011, Bauguess was promoted to assistant director of DERA’s Office of Corporation
Finance (“OCF”).

36. By October 3, 2013, Bauguess was promoted to become a new co-deputy director of
DERA, to join deputy director Jennifer Marietta-Westberg until Ms. Marietta-Westberg’s
departure from the SEC in September 2016.

37, Bauguess served as acting director of DERA two times, first in 2014, and again in 2017.
WILLIS

38. Robert Michael Willis is an assistant director in DERA, specifically in DERA’s OSD.

39. Bauguess had known and, as deputy director of DERA, hired Willis from the private sector,

specifically from PriceWaterhouse Coopers LLP, to become assistant director of OSD.

11
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 12 of 54

40. Bauguess had waited for about one year to fill the assistant director vacancy in OSD so that
Willis could unwind from his private-sector position and join the SEC.

41. On or about July 13, 2015, Willis joined OSD as an assistant director.

CORONEL

42. Kimberly D. Coronel is the managing executive in DERA’s Office of the Managing
Executive (“OME”), which directs DERA’s business, operational, administrative, and support
programs and activities. OME’s responsibilities include human resources, financial management,
contracting, information technology, and infrastructure support.

43. On or about January 28, 2013, Coronel became business manager in DERA. An internal
e-mail announcing Coronel’s appointment as business manager noted that she had come from the
Office of the Chief Operating Officer (““OCOO”) where she “managed numerous process
improvement efforts, including the newly designed employee exit process, as well as initiating last
year’s [2012's] annual management assurance process for the agency.”

OTHER RELEVANT PARTIES

 

BECKER

44. Chyhe K. Becker is an economist and director of DERA.

DINGMAN

45. Lacey M. Dingman is the former director and chief human capital officer of the SEC’s
Office of Human Resources (““OHR”).

HUMES

46. Richard M. Humes is an attorney and an associate director in the SEC’s Office of General

Counsel (““OGC”). He oversees the Office of Labor Management (““OLM”) in OGC.

12
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 13 of 54

BLAIR
47. James V. Blair is an attorney and an assistant director in OLM who reports to Humes.
ROSSITER
48. Iris M. Rossiter is a labor-management attorney in OLM who reports to Blair.
V. FACTS

A. SEC’S SEQUENCE OF DEFECTIVE PERFORMANCE MANAGEMENT
SYSTEMS

49. The SEC has a long history of defective performance management! systems perpetuated
and, at times, misused by SEC managers to engage in illegal favoritism.

50. The SEC lacks any formal or systematic mechanism to monitor how SEC managers use
the appraisal system with respect to their non-managerial SEC employees.

51. Within the SEC’s performance management system, SEC managers effectively have no
formal obligations other than to appraise their employees.

52. The United States Office of Personnel Management (“OPM”), an independent federal
agency that manages the government’s civilian workforce, has noted that an effective performance
management system provides mechanisms that, among other things, monitor how supervisors use

such a system.

 

| Performance management is a term that the human resources industry uses to refer to a manager’s
supervision and management of the performances of the manager’s reporting employees. In
theory, a manager seeks to ensure that the manager’s organizational unit achieves identified
objectives; identifies for and communicates to the reporting employees the specific operations that
must be undertaken to promote the organizational unit’s specific projects and programs; monitors
and communicates with the reporting employees to ensure proper execution of the identified
operations; and appraises, periodically, the reporting employees’ operations.

13
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 14 of 54

53. Since 2000, the SEC’s employee performance appraisal systems have been publicly
criticized as incompetent with respect to the SEC’s performance of its statutory missions and unfair
to SEC employees, including non-managerial SEC employees.

54. On February 13, 2008, the National Treasury Employees Union (“NTEU” or “Union”),
representing over 2,500 non-managerial employees of the SEC, publicly reported that an arbitrator,
in the fall of 2007, ruled in favor of the Union’s grievance, made on behalf of Chapter 293 (the
NTEU’s SEC chapter) for the 2003 employee rating period, finding that the SEC “merit Pay Plan”
had discriminated illegally against employees based on age and race.

55. The Union president noted that the SEC did not have a clearly defined set of work
expectations and that this problem “is one of the most widespread and serious problems with
alternative Pay Plans.” The Union president welcomed the SEC’s decision to temporarily separate
its performance management system from its much-maligned merit Pay Plan until the agency could
completely implement a new performance management system.

56. On February 15, 2008, the SEC’s then-executive director was reported to have informed a
House subcommittee that the SEC was “putting a fresh face” on its controversial personnel system
by implementing a completely new performance management system, as a first step, and providing
that employees receiving an “acceptable” performance rating would receive equivalent shares of
the funds the SEC had available for merit pay increases.

B. GAO REPORTS ON SEC PERSONNEL MANAGEMENT

oh. By 2009, as a consequence of the SEC’s personnel management failures, Congress enacted
Section 962 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(“Section 962”). Section 962 requires the General Accountability Office (“GAO”) to investigate

and to report to Congress every three years on the SEC’s “personnel management” (“GAO

14
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 15 of 54

Report”). As of today, the GAO has issued two triennial reports, the first in July 2013 and the
second in December 2016.

58. On or about February 11, 2013, before the issuance of the first GAO Report, the SEC’s
collective bargaining representative, Chapter 293 of the NTEU, noted the following:

a. The FY 2012 performance management results, based on the SEC’s then-used
“evidence-based performance,” revealed a “sharp disparity between how SEC
managers rate their own performance versus how they rate the performance of their
subordinates” and

b. The “SEC non-managerial employees received significantly lower performance
evaluations than the SEC managers whose employees had purportedly performed
so poorly;” and asked how “is it that so many managers can be so highly rated, and
yet the Federal Employee Viewpoint Survey results at the SEC are among the
lowest of federal agencies in the nation?”

59, The first triennial GAO Report, published in July 2013 (‘GAO-13-621"), reported that the
“SEC’s organizational culture is not constructive and would hinder its ability to effectively fulfill
its mission.” Among problems the GAO identified was the SEC’s incompletely or inconsistently
implemented personnel management system, including performance management and personnel
management assessment.

60. On the topic of the SEC’s performance management system, the GAO noted the following:

a. SEC staff expresses many concerns about the system, such as the unclear link
between their performance and their ratings.

b. SEC has not fully validated the system with its staff.

c SEC does not have mechanisms in place to monitor supervisors’ use of the system.

15
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 16 of 54

d. SEC, by not validating all aspects of the system and establishing mechanisms to
hold supervisors accountable for appropriately using it, is “missing opportunities to
enhance the credibility and effectiveness of its performance management system.”

61. On the topic of the SEC’s personnel management assessment, the GAO noted the

following:
a. SEC has not implemented an accountability system to monitor and evaluated its
personnel management; and
aw SEC officials explained that efforts were under way to develop a system, but until

such an accountability system is implemented, it will be difficult for SEC to make
necessary improvements and help ensure that its personnel management policies
and programs align with its mission,
62. The second triennial GAO Report, published on December 29, 2016 (“GAO-17-65), found
that the SEC had failed to address five of the seven recommendations made three and one-half
years earlier in GAO-13-621, including the recommendations concerning performance
management.

Cc. SEC’S EMPLOYEE REMOVAL METHOD (ERM)

63. The SEC’s employee removal method (“ERM”) uses the SEC’s most recent version of its
so-called performance management system (“PMS”), which is essentially an annual appraisal
system of employees, to enable the removal of employees members of management have targeted
for termination.

64. The ERM requires managers to fabricate a pretext to label an employee’s performance as
“unacceptable” so as to facilitate that employee’s subsequent removal from employment.

65. The fact that the ERM functions equally well for truly low-performing employees whose
performance cannot be improved as for employees who have been targeted for inappropriate or

16

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 17 of 54

illegal reasons, such as discrimination based on gender, age, or race, enables the inappropriate
application of the ERM to hide, undetected, among the valid uses.

66.The ERM persists and its misuse remains undetected—until exposed in this Complaint—in
large part due to the lack of oversight and monitoring of supervisors’ use of the PMS as noted in
the numerous GAO Reports cited above.

67. The ERM avoids correcting the defects of the PMS, despite years of public critiques of the
SEC’s ever-changing PMS, while relying on the continuing and replicated defects of the latest
version of the PMS, including the continuing absence of controls on SEC managers to avoid
challenges to the pretextual appraisal of an SEC employee.

68. The ERM empowers the SEC’s Office of General Counsel (““OGC”) to threaten an SEC
employee with an almost-certain “unacceptable” performance evaluation, adverse employment
separation, and career-impairing termination if the SEC employee insists on undertaking a
performance improvement plan (“PIP”) instead of resigning “voluntarily.”

69. The ERM consists of two key phases.

70. In the first phase of the ERM, generally and as applied to Ms. Earle, the following acts and
omissions occur:

a. The targeting SEC manager does not inform the SEC employee of any performance
issue during the required review for the mid-year period that ends March 31;

b. The targeting SEC manager orally informs the SEC employee that his or her annual
performance “resulted” in a rating of “unacceptable” only after the annual rating
period that ends at the conclusion of the fiscal year (September 30), thereby making
it impossible for the SEC employee to address or correct the purported

“unacceptable” performance prior to the end of the fiscal year;

17
13492183Vv1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 18 of 54

C. The targeting SEC manager has not prepared a written evaluation, as the PMS
ostensibly requires, before informing the SEC employee the “results” of the
“evaluation,” because in the second phase the ERM will often prompt a coerced
“voluntary resignation” that makes any written evaluation superfluous; and
d. The targeting SEC manager orally informs the SEC employee that the unacceptable
rating will require the latter to be placed on a so-called Performance Improvement
Plan (“PIP”) and that he or she must speak to an attorney in OGC (OGC attorney)
about the “unacceptable” performance evaluation.
71. Failure to prepare a written evaluation enables the SEC to conceal its use of the PMS as a
pretext to remove employees, enabling the SEC to point to the departure of successfully extorted
employees as “voluntary” resignations.
72. The OGC attorney assigned to “counsel” the SEC employee about their “unacceptable”
performance rating typically does not know the SEC employee, does not know the relationship
between the SEC manager and the SEC employee, and does not know or have expertise in the SEC
employee’s position description? or area of work or expertise.
73. The Office of Human Resources (“OHR”), under the direction of the former director of
human resources, Dingman, facilitated the delegation of OHR’s role in the PMS to OGC.
74, Neither OHR, OGC, the OGC attorney, nor any other manager in the SEC questions the
genuineness of the SEC manager’s claim of the SEC employee’s “unacceptable” performance or
questions the SEC manager’s real reason for assigning the SEC employee an “unacceptable” work

performance, orally or in writing.

 

? A “position description” is a statement of duties and responsibilities comprising the work
assigned to a civilian employee.

18
13492183vl
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 19 of 54

75. Inthe second phase of the ERM, generally and as applied to Ms. Earle, the following acts

and/or omissions occur:

a.

The OGC attorney assigned to the matter meets with the SEC employee to discuss
the “remedial” PIP process, a process that lasts from 30 to 90 days; if no meeting
occurs, the OGC attorney can and does communicate this and the following
information with the SEC employee, most often a bargaining-unit employee,
through one or more representatives of the SEC’s labor union, the NTEU, or the
SEC employee’s attorney;

The OGC attorney informs the SEC employee that if he or she fails the PIP, the
SEC will propose an adverse action (removal) and remove the SEC employee from
federal service; the OGC attorney also notes that the work record of the SEC
employee, upon termination, will include Standard Form $0 (“SF-50")
Notification of Personnel Action, which will indicate the employee was removed
from their position;*

An employee’s SF-50 contains information about federal government employees,

including promotions and awards, periods of employment, and reasons for

 

3 Some have called the SF-50 the “Federal Employment Birth Certificate” as it contains the
employee’s social security number, date of birth, date of appointment, position, series, and grade.

4 OPM identifies the adverse basis for the removal, namely, “unacceptable” work performance.
The personnel or administrative office to which appointing authority has been delegated completes
the SF-50; it is used to notify the employee and the payroll office, and to record the action in the
employee's Official Personnel Folder (“OPF”). OPM or the agency’s administrative office informs
the SEC employee that an adverse SF-50 documents the reason for separation from governmental
service, and if the reason is “unacceptable” performance, then the removal is deemed an “adverse
action,” which is a personnel action considered unfavorable to an employee, e.g., removal,
suspension, furlough, or reduction in grade or pay. 5 U.S.C. chapter 75; 5 CFR part 752. The SEC
is required to document the reasons for the adverse action on the SF-50.

13492183v1

19
134921 83v1

Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 20 of 54

departure from federal government employment. Information in an employee’s SF-

50 is consulted by federal agencies in making hiring decisions. For purposes of SF-

50, the distinction between “removal” and “resignation,” or “retirement” is

significant to the SEC employee (or any federal employee):

i. “Removal” is a separation personnel action initiated by the SEC (or other
federal agency), the Office of Personnel Management, or the Merit Systems
Protection Board under 5 CFR parts 359, 432, 731, 752, or comparable
agency statutes or regulations to involuntarily terminate and separate a
federal employee from employment with the government;

il. “Resignation” is defined as a separation personal action that a federal
employee initiates to terminate and separate from the government;

ill. “Retirement” is defined as a separation personal action made when a federal
employee is eligible to obtain an immediate annuity, and can be voluntary
or involuntary (called discontinued service retirement);

The OGC attorney informs the SEC employee that the reasons for the adverse

action on the SF-50 are used to determine future employment eligibility and

eligibility for various benefits, including unemployment compensation. When a

former employee applies for unemployment compensation, the state unemployment

agency will use the nature of the action and the remarks to adjudicate the claim.

Inadequate or incomplete information about the separation may result in delays or

errors in processing such claims;

The OGC attorney informs the SEC employee that, as a result of an adverse action

following the employee’s failure of the PIP, the SEC employee likely will not find

20
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 21 of 54

other employment in the federal government or, perhaps, in state government or
even in the private sector;

f. The OGC attorney informs the SEC employee that, as a statistical matter, most
employees on PIPs fail, which results in immediate termination and removal and
the consequence of an adverse SF-50 that remains in the employee’s personnel file
forever;

g. The OGC attorney then offers the SEC employee an opportunity to avoid having
an adverse SF-50 by executing a settlement agreement that expunges poor appraisal
ratings and provides employment references that do not present a prospective
employer with negative information about the employee in exchange for the
employee’s resignation and relinquishment of appeal rights, leaving the SEC
employee with the option of either undertaking the PIP, with almost certain
“failure” and removal from the SEC with an impaired employment future, or
resigning and retaining the opportunity to obtain future government employment
elsewhere.

76. While the SEC manager initiates a process that is ostensibly designed to promote improved
performance, the process is adversarial. The OGC attorney’s admission that most SEC employees
fail the PIPs acts as a thinly veiled threat that if the SEC employee puts OGC and the SEC manager
to the trouble of documenting the employee’s departure, then additional negative consequences
await. The SEC’s internal legal counsel acts as a representative of the SEC, and exclusively in the

interests of the SEC manager.

21
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 22 of 54

77. The ERM renders integrity irrelevant as applied to the SEC employee. The ERM’s results
mislead potential future employers, by either including false negative information or failing to
include true negative information, about a former SEC employee.

78. The structure and application of the ERM, when it results in the SEC employee’s
resignation, “benefits” the SEC manager, OGC, and OHR.

79. The ERM enables any targeting SEC manager to commit the following acts and/or
omissions:

a. A targeting SEC manager can remove any SEC employee for any reason, including
a reason unquestionably or likely illegal, while minimizing legal consequences to
the SEC manager and the SEC: if the [targeted] SEC employee resigns, he or she
relinquishes any claims deriving from such illegality; if the employee does not
resign, then the SEC has fully papered the “due process” required in effecting the
SEC employee’s removal and the outcome is as certain as the SEC manager’s
determination;

b. A targeting SEC manager can avoid the work of managing the SEC employees
assigned to the manager’s unit, including the work of interacting and
communicating with employees, setting objectives and monitoring the operations
of employees, and evaluating employees on a periodic basis in a meaningful way;

C. A targeting SEC manager can avoid being scrutinized for poor management
performance in communicating with, monitoring, directing, and assisting SEC
employees;

d. A targeting SEC manager can minimize documentation concerning the basis or

bases for and process of the SEC employee’s removal; if the SEC employee

22

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 23 of 54

requests a PIP, the OGC attorney then—belatedly—drafts the SEC employee’s
work performance appraisal, thereby further reducing the workload for which the
SEC manager is well paid; and
e. A targeting SEC manager can claim that communications between the SEC
manager and OGC, including oral communications and documents generated,
created while orchestrating the removal of an SEC employee, are confidential and
are, therefore, “privileged” and consequently inaccessible to the [targeted] SEC
employee; the “reasoning” is that the SEC manager is “more of” an agent of the
SEC than is the SEC employee and the OGC, with which the SEC manager
communicates and on which the SEC manager relies, is the internal legal counsel
to the SEC.
80. Under the PMS, the SEC employee appraised as having an “unacceptable” or
“unsatisfactory” work performance generally has the right to request a remedial PIP, which can
last from thirty (30) to ninety (90) days.
81. In theory, the PIP is designed to enable an SEC employee “to improve” the performance
that purportedly resulted in the unacceptable or unsatisfactory rating received in the performance
appraisal process. In practice, however, the PIP is as subjective and independent of controls in the
SEC as is the performance appraisal process, and, for the targeting SEC manager, is merely a
necessary step in the process of removal.
82. The ERM further enables SEC managers to commit the following acts or omissions:
a. SEC managers can remove SEC employees who comply (do not demand PIPs) for
any reason while creating the appearance of normal attrition based on retirement or

voluntary resignation;

23
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 24 of 54

b. SEC managers can conceal the real operating objective of the ERM in removing an
employee the manager has targeted for whatever reason; and
c. SEC managers can avoid impairing the SEC’s “Best Places to Work” marketing
campaign.

83. From July 21, 2015 through, at least, January 1, 2018, in terms of DERA front office
personnel and managers, there has been disparately decreasing number of female employees
relative to an increasing number of males. On October 16, 2014, there were nine (9) male
employees and nine (9) female employees. On July 21, 2015, there were eleven (11) male
employees and nine (9) female employees. On October 2, 2015, there were fourteen (14) male
employees and eight (8) female employees. On December 12, 2016, there were seventeen (17)
male employees and seven (7) female employees. By January 1, 2018, there were (20) male
employees and (6) female employees.
84. | The decreasing number of female DERA front office personnel and managers over multiple
years evidences a gender-based employment pattern that disproportionately harms females DERA
employees and favors male DERA employees.
85. In 2016, Bauguess targeted for removal, using the ERM system, the only other Jewish
employee in DERA in order to create a slot for a friend.
86. In the present matter, as detailed below, the Defendants targeted Ms. Earle — a Jewish
female over forty, who is an older, more experienced SEC employee and who was (erroneously)
believed to be eligible for retirement based on her age — for removal and used the ERM against
her to create a vacancy needed to enable Bauguess and Willis to create a new management position

without changing DERA’s personnel budget requirements.

24

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 25 of 54

87. In an effort to discourage Ms. Earle’s subsequent documentation of managerial sub-
optimization, ineffectiveness, questionable practices, and the exercise of her applicable legal
rights, as detailed below, the Defendants, in retaliation, hastened their predetermined termination
of Ms. Earle by violating her rights against illegal discriminatory and retaliatory actions.

D. MS. EARLE’S REMOVAL FROM THE SEC USING THE ERM PROCESS
1. PERFORMANCE DURING FY 2016

88. In and for FY 2016, Willis, a certified public accountant, nominated Ms. Earle for the
DERA Director’s Award and DERA awarded Ms. Earle DERA’s Director’s Award on June 28,
2016, some three months before FY 2017 began on October 1, 2016, “in recognition for
outstanding work, extraordinary effort, and tireless dedication in furtherance of the Division’s
mission.”

2. THE OSD REALIGNMENT

a. DERA ANNOUNCES OSD’s REALIGNMENT (January 26, 2017)
89. On January 23, 2017, President Donald Trump signed a Presidential Memorandum
(“Memorandum”) that announced a ninety-day freeze on government hiring, including the SEC.
The Memorandum also anticipated that the Office of Management and Budget (“OMB”) would
develop a workforce reduction plan for the federal government.
90. On January 26, 2017, three days after the Memorandum’s issuance and almost four months
into FY 2017, Bauguess emailed employees of OSD and another DERA office, the Office of
Research and Data Services (““ORDS”) (“January 26 Email’’). (Exhibit 1). The January 26 Email
stated:
a. ”Early next week we are going to meet with all of you to discuss the creation of a
new DERA office, several new positions, and a realignment of some staff within

these offices.”

25

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 26 of 54

b. “None of these changes should affect your current job responsibilities. But all of
the changes are intended to increase the support you receive for your mission-
critical work, and reflect the increased prominence of your roles in advancing the
Commission’s mission.”

91. When the January 26 Email was sent, DERA had eight assistant directors (pay grade SK-
17), and two associate directors (pay grade SO-1), one in the Office of Litigation Economics
(“OLE”), and one overseeing policy in DERA’s Division Support Offices. OSD was headed by
one of the assistant directors, Defendant Willis, and contained one other manager, an SK-15 branch
chief reporting to Willis. An SK-17 assistant director, who had two SK-15 branch chiefs reporting
to him, led ORDS.
b. THE OSD REALIGNMENT CHART (February 2, 2017)

92. On February 2, 2017, Bauguess and DERA’s managing executive, Coronel, met with OSD
and ORDS employees and provided them with two schedules. The schedules illustrated the to-be
OSD and ORDS organizations and was entitled “OSD/ORDS Crosswalk” (“Realignment Chart”).
(Exhibit 2). The Realignment Chart illustrated that:

a. Three ORDS employees would be moved to OSD and one OSD employee moved
to ORDS;

b. OSD would be divided into two offices;

Cc, One office in OSD, the original OSD, would be renamed Office of Disclosure
Technology (“ODT”);

d. A new office in OSD would be named Office of Rulemaking Support (“ORS”),
which would be led by a new SK-17 assistant director position;

e, ODT would be divided into two branches and one of the branches would require a

26
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 27 of 54

new SK-15 branch chief; and

f. A new senior officer (“SO”) position would be created to oversee the newly-
configured OSD (“New SO position”).

93. For the following reasons, the creation of OSD’s new Office of Rulemaking Support was
unnecessary:

a. First, the ORS would be redundant, as DERA’s Division-Support Offices, each
linked to a Mission-Related Division in the SEC, already provided rule-making
support for the Mission-Related Divisions.

b. Second, the ORS would also be unwarranted, given the OSD had no attorneys in
the office and would need to hire two attorneys, an SK-13 and an SK-17, to work
on “rulemaking support.”

C. Third, the ORS would also be inconsistent with prior SEC mandates, including a

memorandum that former Chairman White issued on August 15, 2013, which
confirmed a Chairman Schapiro memorandum of March 15, 2012 and provided
follow-on “operating procedures” including that, for rulemaking, “DERA point of
contact will be the Assistant Director in the DERA policy office responsible for
matters from that rule-writing division or office.”

c. CREATION OF OPEN SLOTS FOR OSD

94. The Realignment Chart identified new OSD positions as red and asterisked, and the asterisk

at the bottom of the OSD schedule noted, in italics, that the “New positions” would be created

from “repurposed DERA vacancies.”

13492183v1

27
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 28 of 54

95. The New SO Position would be created as an apparent consequence of the proposed
realignment and titled as an associate director (an SO position), thus converting OSD from an
assistant-director group, headed by an SK-17, to an associate-director group, headed by an SO-1.
96. The creation of the New SO Position enabled Willis, whom Bauguess had made OSD’s
assistant director and Ms. Earle’s immediate supervisor on or about July 13, 2015, after having left
open the assistant director position for about one year, to be promoted from OSD’s assistant
director to associate director of the “new” OSD.
97.  Bauguess and Willis created the assistant director position (SK-17) of ORS to promote a
younger female attorney acquaintance of theirs into the new slot.
98. During the February 2, 2017 meeting, neither Bauguess nor Coronel explained why the
New SO Position was considered desirable, how the New SO Position would be funded, or how
Bauguess and Coronel expected the occupied positions in OSD would be made vacant without one
or more OSD employees retiring or resigning from OSD.
d. MS. EARLE’S PERFORMANCE DURING FY 2017
99. On March 20, 2017, over five and one-half months through FY 2017, Willis emailed
another SEC employee to have Ms. Earle, the person heading up the IFRS taxonomy team and the
only other CPA in OSD besides Willis, and other IFRS taxonomy team members, nominated for
two awards related to, among other things, accounting excellence (“March 20 Email”). The March
20 Email sought nominations for Ms. Earle and her colleagues for:
a. The Andrew Barr Award, an award that “recognizes an accountant or team who
displays the qualities of outstanding accounting ability, analysis, critical judgment
and creativity in addressing complex challenges, along with dedication to public

service and to the agency”; and

28

13492183vl
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 29 of 54

b. The International Award, an award that “honors an individual or team who has
demonstrated dedication, professional competence and ingenuity in their work to
advance international regulatory, supervisory or enforcement cooperation;
promoted the sharing of best practices among market regulators; or facilitated the
convergence of international regulatory standards.”

100. In the March 20 Email, Willis stated: “Here is the DRAFT language that I submitted —

weak as it is:
IFRS Taxonomy team: (Kim Earle, Anzhela Knyazeva, etc.) working since 2010 to enable
the SEC to approve the IFRS taxonomy for use by foreign private issuers reporting to
EDGAR using XBRL has enabled approximately 500 foreign private issuers to report
tagged data, resulting in a fully representative set of registrants’ data to be available to
investors. By taking this leadership role, the SEC has strengthened global markets and
provided international regulators with a blueprint for implementing standardized reporting.

(Exhibit 3).

101. In May 2017, during his belated mid-year review of Ms. Earle’s performance for FY 2017,

Willis made no mention of her performance being any less meritorious than her previous, award-

warranting work.

102. When FY 2017 ended on September 30, 2017, the following facts coexisted:

a. Defendants had yet to implement the OSD Realignment;

b. Ms. Earle was the only certified or chartered professional in OSD, other than her
supervisor, Willis;

Ch Ms. Earle had the highest non-managerial grade in the SEC, SK-16;

29
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 30 of 54

d. Ms. Earle was the only female SK-16 in OSD, the other three being Caucasian
males;

e. Ms. Earle was the only Jewish employee remaining in OSD;

f. Ms. Earle was the only SK-16 in OSD who had not personally known her
immediate supervisor, Willis, before June 2015, at which time Bauguess had
successfully recruited Willis to join the SEC from Price Waterhouse Coopers LLP
as assistant director of OSD;

g. Ms. Earle was the only SK-16 who had not worked with previously or participated
in the XBRL industry leadership activities with Willis before Willis joined the SEC
in June 2015; and

h. On the basis of her age, Coronel and Bauguess erroneously considered Ms. Earle
eligible for early retirement from the SEC.

103. Defendants Baugess’ and Coronel’s belief that Ms. Earle was eligible for early retirement
based upon her age was one of the bases for their artifice or scheme to deprive Ms. Earle of her
federal employment—this sentiment discriminated against Ms. Earle based on her age.

104. Defendants Bauguess’ and Willis’ other reasons for removing Ms. Earle included that she
was a woman and a member of the Jewish faith.

105. Defendants decided to weaponize the SEC’s employee removal method (ERM) in FY 2018
to create vacant positions in OSD in order to construct the New SO Position for Willis.
Specifically, SEC managers, with the assistance of the Office of Human Resources (““OHR”) and
OGC, successfully targeted SEC employees, including Ms. Earle and other DERA employees,

using the ERM.

30

13492183vl1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 31 of 54

e. COMMENCING THE REALIGNMENT AND TARGETING OF MS.
EARLE (November 2017)

106. In November 2017, Defendants Coronel, Bauguess, and Willis began to orchestrate the
OSD Realignment.

107. When Willis joined the SEC in mid-2015, Ms. Earle had suggested “proactively” that she
and Willis confer on a bi-weekly basis to ensure that Willis was updated on all new developments.
108. On November 8, 2017, during their regular weekly meeting and about five weeks after FY
2017 had ended, Willis shouted at Ms. Earle that she had performed unacceptably for FY 2017
(“Appraisal Announcement”) and that he was going to put her on a PIP.

109. In an affidavit dated August 18, 2018, Willis characterized the Appraisal Announcement
as Ms. Earle’s “performance evaluation” under the SEC’s Performance Management System
(“PMS”).

110. On November 9, 2017, at 6:54 a.m., Willis emailed Ms. Earle and stated, “As discussed,
this year’s overall evaluation will include and [sic.] unacceptable rating. You should speak with
Iris Rossiter (cc’d above) to learn more about the Performance Improvement Plan process.”
(Exhibit 4).

111. Willis had not informed Ms. Earle before the meeting that the weekly meeting for
November 8, 2017, would include Ms. Earle’s Appraisal Announcement for FY 2017.

112. Willis’ Appraisal Announcement was the first time that Willis suggested or stated that Ms.
Earle’s work performance for FY 2017, which had ended over five weeks earlier on September
30, 2017, had been “‘unacceptable.”

113. On November 9, 2017, Ms. Earle informed the SEC’s collective bargaining representative,

Chapter 293 of the NTEU, of Willis’ “evaluation,” after which Defendants did not formally

31
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 32 of 54

communicate with Ms. Earle until February 20, 2018, a period of about two and one-half months
and over three and one-half months after FY 2017 had ended.

114. Defendants did not provide Ms. Earle with any written evaluation as required under the
SEC’s PMS or offer any suggestions about how she could “improve” her performance until
February 20, 2018.

115. On November 28, 2017, almost three weeks after Willis’ Appraisal Announcement,
Coronel emailed OSD employees to inform them that a minor realignment would be taking place
within OSD involving a few staff. (Exhibit 5). In the email, Coronel noted the following:

a. Given the impending Thanksgiving holiday and travel schedules, management
planned to meet with the seven impacted staff the following week to discuss the
intended changes;

by An OSD meeting would follow “in order for us to have a broader discussion with
everyone;” and

C. OHR had issued personnel notifications to impacted staff prematurely.

f. WRITTEN CONTACT CONCERNING PERFORMANCE (January
17, 2018)

116. From November 1, 2017, to January 17, 2018, Ms. Earle received nothing in writing from
DERA, OGC, or OHR or about her purportedly “unacceptable” performance for FY 2017.
117. On January 17, 2018, over three and one-half months after FY 2017 had ended, an NTEU
representative, apparently acting as an agent of OGC, emailed Ms. Earle. (“January 17 Email”).
The initial portion of the January 17 Email, in pertinent part, stated:
As you may know, we have been meeting with DERA Management in an attempt to get
them to back away from putting you on a PIP... OGC reports that, if we don’t reach a

settlement, you are about to be given a PIP that will include the passage set forth below or

32

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 33 of 54

words to that effect... OGC has offered to not issue the PIP if you agree to take a voluntary
demotion to Grade 14... and waive any claims you may have against the agency... I
believe that the demotion option might not have been offered if it had not been for [NTEU
Representative’s] conversations with Scott Bauguess and Kim Coronel, who previously
thought that you were eligible to retire now without a reduction in benefits, and that you
would have already received the PIP.

(Exhibit 6).

118. Included below the initial portion of the January 17 Email, appeared an anticipatory

appraisal (“Anticipatory Appraisal”), which was in a different font and contained a list of failings

(“List of Failings”):

a. The NTEU representative had copied the Anticipatory Appraisal and its List of
Failings from a prior email from OGC counsel Rossiter to him to be forwarded to
Ms. Earle;

b. The Anticipatory Appraisal began, “You have failed to perform your duties at a
minimally acceptable level during the 2017 rating period. Examples of your
unacceptable performance include:”;

C. The List of Failings identified Ms. Earle’s purported failings as including failing to
provide, to produce, to address, to communicate, to engage, to follow-up, or to take
personal responsibility, and used qualifying adverbs independently, proactively,
and timely.

d. The List of Failings included Ms. Earle’s “failing to proactively have appropriate
tools installed on [her] working [Personal Computers] (e.g., Microsoft Project,

Fujitsu Xwand).” (“Installation Failure’).

33
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 34 of 54

e. The Installation Failure illustrates the pretextual nature of OGC’s and DERA’s
identification of Ms. Earle’s performance “failures” given that Ms. Earle had
requested, during FY 2017, that the SEC’s Office of Information Technology
(“OIT”) install the software identified in the List of Failings, and that OIT failed to
respond to her requests (a result that is neither uncommon nor surprising), and Ms.
Earle could not herself install this software without violating SEC rules.°

f. The remaining items on the purported List of Failings were either provably and
demonstrably false or constituted the transference of blame for work assigned to
other personnel from those persons to Ms. Earle.

g. DERA’S NON-PARTICIPATION IN JANUARY 17 EMAIL

119. In EEO investigative affidavits created during the EEO Complaint process, Willis declared,
on August 14, 2018, that he was not involved in or aware of the January 17 Email and knew nothing
of a “demotion” option.

120. On January 18, 2018, Ms. Earle emailed the NTEU and stated that the January 17 Email
revealed “ongoing communications of which I was previously unaware, between Chapter 293 of
the NTEU and certain managerial employees of the SEC, both in the Division of Economic and
Risk Analysis, and the Office of General Counsel. I sincerely appreciate your efforts on my behalf.
However, due to the sensitive and personal nature of these matters I kindly ask that you contact

me in advance of having any future communications about me.” (Exhibit 7).

 

> Ms. Earle had no authority to compel OIT to do its job and comply with her requests. Moreover,
installing software on SEC systems requires administrative passwords not available to SEC non-
OIT employees and an attempt to bypass OIT and perform an installation herself would have
caused Ms. Earle to violate the SEC’s information technology security protocols.

34

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 35 of 54

121. Despite reaffirming this request to the NTEU in an email dated January 24, 2018, the
NTEU representative, apparently still acting as OGC’s agent, asked, “What would you like us to
say to Iris [Rossiter] about whether you will be proceeding with the PIP or taking the downgrade?”
(See Exhibit 7).
122. Ms. Earle’s legal counsel thereafter informed Rossiter that Ms. Earle would proceed with
the PIP.
h. OGC’S PERFORMANCE APPRAISAL (February 20, 2018)

123. On February 20, 2018, Rossiter of OGC provided Ms. Earle, for the first time, a 2016-2017
Performance Work Plan — a completed, written Performance Appraisal, the PIP, and a Position
Description that Ms. Earle had never before received or even seen.
124. The Performance Appraisal rated Ms. Earle as follows:

a. “unacceptable” for the “critical element called “Achieving Results in Occupation;”

b. “acceptable” (“Accomplished Practitioner”) for the other critical element called

“Teamwork and Collaboration”; and

c. “unacceptable” for overall performance.
125. InEEO investigative affidavits created during the EEO Complaint process, Willis declared,
on August 14, 2018, that he was not involved in or aware of Ms. Earle’s “allegation” that “on
February 20, 2018 she received an ‘unacceptable’ on her fiscal year 2017 performance rating.”
126. Willis admitted that he understood that Bauguess and Coronel were involved in the
decisions to issue the Performance Appraisal and PIP to Ms. Earle.
127. Office of Personnel Management (“OPM”) guidance and federal regulations require
federal agencies to document unacceptable performance prior to putting a permanent employee on

a PIP.

35

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 36 of 54

128. Ms. Earle did not receive any documentation concerning her purported “unacceptable”
performance for over five months after the end of FY 2017.
129. Defendants had not drafted Ms. Earle’s Performance Appraisal before November 8, 2017,
nor had they finished drafting Ms. Earle’s Performance Appraisal before February 1, 2018.
130. Defendant Willis and OGC attorney Rossiter jointly drafted Ms. Earle’s Performance
Appraisal.

i. PIP PERIOD (February 21, 2018 to May 21, 2018).
131. The PIP was 90 days in length, beginning on February 21, 2018, and ending on or about
May 21, 2018 (“PIP Period”).
132. During the PIP Period, Willis emailed Ms. Earle numerous and hostile comments (“Willis
PIP Emails”) containing demonstrably false assertions about “mistakes” and “non-compliance”
with the PIP requirements and expanding upon the PIP requirements.
133. The Willis PIP Emails created a false written record that could be used to justify a pre-
determined outcome having nothing to do with Ms. Earle’s actual performance during the PIP
Period.
134. On April 5, 2018, less than midway through the PIP Period, Willis emailed Ms. Earle
informing her that she had “failed the PIP.”
135. Although Ms. Earle had maintained a spreadsheet of the PIP requirements and documented
her compliance with each and every PIP element, Willis refused to review her spreadsheet nor did

he identify in any respect any errors in her summary of compliance.

j. MS. EARLE’S FILING OF A FORMAL EEO COMPLAINT (April
27, 2018)

136. On April 27, 2018, Ms. Earle filed a formal EEO complaint based on the above conduct; it

is a necessary step to satisfy the administrative remedial process.

36

13492183vl
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 37 of 54

3. PLAINTFF’S WHISTLEBLOWER MEMORANDUM (May 2, 2018)

137. On May 2, 2018, Ms. Earle submitted a memorandum to the SEC (“Whistleblower
Memorandum”). (Exhibit 8). The Whistleblower Memorandum discussed several issues:

a. First and foremost, the flawed and self-serving ways that SEC managers had
coopted the performance assessment system to create the ERM to remove
employees such as Ms. Earle for impermissible reasons, i.e., discrimination based
on gender, age, and religion, and specifically documented discriminatory acts in
DERA observed by Ms. Earle;

b. Secondly, how the SEC’s enablement of, and response to, the Financial Collapse
constituted strong evidence that “Wall Street” banks-commercial and investment
banks—had thoroughly and deeply “captured” the SEC; and

C. Finally, the various strategies that the SEC’s former chairs, Mary Schapiro and
Mary Jo White, used to prevent and block investigations into the roles and
culpability of Wall Street banking executives in causing or contributing to the
Financial Collapse.

138. On or about May 2, 2018, Ms. Earle delivered or had delivered the Whistleblower
Memorandum‘ to each of the SEC’s Commissioners, the SEC OIG, the GAO, and the Office of

Special Counsel (“OSC”).

 

6 The Whistleblower Memorandum noted several contributing factors to the Financial Collapse,
including: (1) unregulated sales of securitized pools of low-quality mortgage loans to investors
throughout the world without informing underwriters and investors of the actual risks of
purchasing these synthetic securities; (2) an overall failure of credit rating agencies to conduct
genuine evaluations of these synthetic securities; (3) a contemporaneous housing bubble existed
throughout the United States along with unregulated sales and purchases of credit default swaps,
essentially financial guarantees sold without an “insurable interest” in the possible event or state
of affairs being insured; and (4) the collapse of two Ponzi schemes of which the SEC had been
aware, but failed to take action, post-investigative or otherwise, namely the Bernard Madoff Ponzi

37

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 38 of 54

139. In her Whistleblower Memorandum, Ms. Earle noted that SEC managers abort
investigations against Wall Street banking executives like John Mack’ and Bernard Madoff,’
because these SEC managers do not want Wall Street banking executives to blackball them for
having exposed illegal conduct when these SEC managers seek employment in law firms and
lobbying firms that represent the banks that these Wall Street banking executives manage.

140. In her Whistleblower Memorandum, Ms. Earle also noted how SEC Chairman Schapiro
misidentified the causes of the Financial Collapse to include primarily the Madoff Ponzi scheme
and the absence of a risk-analyzing division (DERA), asserted an Agency-wide mea culpa (“I am
guilty”) for that Ponzi scheme, and purportedly “corrected” these contributing causes so as to
prevent the SEC’s Division of Enforcement from investigating and identifying the schemes and
individuals who orchestrated such schemes (including Wall Street banking executives) and who
brought about the real-estate housing bubble, the enormous financial losses to world-wide
investors of Wall Street’s “structured products” (SPEs) and the consequential Financial Collapse,
a collapse that prompted the Federal Reserve to double, in less than six months, the monetary base
(its liabilities) from $924 billion as of the week ending September 10, 2008, to $2,058 billion as

of the week ending January 14, 2009.

 

scheme and the Allen Stanford Ponzi scheme.

7 With respect to Mack, the director and associate director of the SEC Division of Enforcement
fired the investigator, Gary Aguirre, who had insisted on taking Mack’s testimony for possible
insider trading.

§ With respect to Madoff, the SEC manager truncated the investigation immediately after the SEC
investigator had requested the account number at the trust depository at which the securities for
Madoff’s customers were purportedly held and for which Madoff had provided a bogus number
and immediately before the SEC investigator had the opportunity to contact the trust depository to
confirm that such an account existed or that any securities were held therein.

38
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 39 of 54

141. The Whistleblower Memorandum noted as well how Chairman Schapiro successfully
misdirected the public’s gaze from the fact that she had prevented the Division of Enforcement
from investigating the largest financial fraud in the checkered financial history of the United States,
a history replete with periodic financial frauds during the 19th and 20th centuries.” Ironically, the
Financial Collapse that went uninvestigated by the SEC was the most significant financial disaster
since the Great Depression, which triggered the creation of the SEC in its aftermath.

142. On or about May 7, 2018, the Office of Equal Employment Opportunity accepted Ms.
Earle’s EEO Complaint (No. 00009-2018).

4. PIP PERIOD ENDS WITHOUT PIP APPRAISAL (May 20, 2018)

143. At the end of the PIP Period on May 21, 2018, neither Willis nor any other SEC employee
provided Ms. Earle with any feedback on her status. Willis directed Ms. Earle to continue the work
she had been doing on implementing the US GAAP and IFRS taxonomy plans she had written
during the PIP.

144. From May 21, 2018, until Rossiter removed Ms. Earle from the SEC HQ on July 30, 2018,
Willis made no oral or written negative comments on Ms. Earle’s work performance, but thanked

her and approved all work she submitted to him.

 

° As noted in the Whistleblower Memorandum, Schapiro accomplished this misdirection through
several different acts and omissions, including: (1) focusing public attention on the SEC’s effort
to discover future fraud schemes in advance with the establishment of DERA; (2) creating so-
called specialty units in the Division of Enforcement, including a structured products unit (“SPU”),
that would address public tips, complaints, and reports (““TCRs’’) from those who invested in SPEs;
(3) creating an Office of Market Intelligence (“OMI”) to collect TCRs and funnel them to the
specialty units, including funneling SPE-related TCRs to the SPU; preventing other SEC
investigators from independently investigating SPE-related TCRs that had not been collected by
and directed from OMI to the SPU, by further firing and, with minimal changes, rehiring all of the
SEC managers in the Division of Enforcement; and reassigning all SEC non-managers in the
Division of Enforcement to new SEC managers or SEC managers of their choice, a process that
wasted years.

39

13492183vl
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 40 of 54

145. For over two months, from May 27, 2018, to July 30, 2018, Defendants made no oral or

written contact with Ms. Earle concerning her performance on the PIP.

SH SUDDEN RESIGNATION OF DIRECTOR OF DERA, JEFFREY HARRIS
(May 28, 2018)

146. On or about May 28, 2018, the day after Ms. Earle completed the PIP on which OHR,
OGC, and DERA had placed her, DERA’s director, Jeffrey Harris (“Harris”), informed DERA
staff that he was resigning from the SEC effective that week.

147. On or about May 31, 2018 Clayton promoted or approved the promotion of Becker from
associate director of DERA’s Office of Litigation Economics (“OLE”) to Acting Chief Economist
and Acting Director of the Division of Economic and Risk Analysis.

6. PIP APPRAISAL AND NOTICE TO REMOVE MS. EARLE FOLLOW EEO
AFFIDAVIT

148. On July 23, 2018, Ms. Earle submitted, as required for her EEO Complaint, her affidavit
concerning her EEO claims (“EEO Affidavit’).

149. On July 30, 2018, perhaps ironically on National Whistleblowers’ Day, one week after Ms.
Earle had filed her EEO affidavit and over two months after the PIP Period had ended, Defendants
removed Ms. Earle from the SEC’s HQ.

150. After allowing Ms. Earle to appear for work as usual, Rossiter personally delivered to Ms.
Earle the PIP Appraisal, which claimed she had failed her PIP, and delivered to Ms. Earle a Notice
of Proposed Removal from the SEC.

151. Rossiter provided notice to Ms. Earle that she would be on paid administrative leave

pending removal and escorted her from the SEC HQ building.

40

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 41 of 54

7. PLAINTFF’S RESPONSE TO NOTICE OF PROPOSED REMOVAL

152. On August 24, 2018, Ms. Earle timely submitted to the new, acting director of DERA,
Chyhe Becker, a written response to the Notice of Proposed Removal. Among other things, Ms.
Earle’s written response included her spreadsheet documenting her fulfillment of each and every

PIP requirement.

8. PLAINTFF’S ORAL RESPONSE (August 29, 2018)

153. On August 29, 2018, Ms. Earle and her counsel made an oral presentation in response to
the SEC’s Proposed Notice of Removal (“Oral Response’’).

154. Becker and Rossiter appeared on behalf of the SEC. Attorney Larry Stein (“Stein”)
appeared on behalf of Ms. Earle.

155. During the Oral Response, Stein noted that having seen hundreds of PIPs, this PIP was
“written for failure,” because it included “gratuitous requirements” such as a maximum limit of
“two failures” as defined by missing arbitrary and very short deadlines, over a ninety-day PIP
period, and excluded any affirmative assistance, constructive assistance, or constructive criticism,
but was obviously intended to “remind [Ms. Earle] what a terrible job she was doing.” Stein also
noted that, despite the attempt to craft a PIP that could not be successfully completed, Ms. Earle
had, in fact, fulfilled its requirements through the date on which she was determined to have
“failed” it and had documented this in a spreadsheet that had been submitted to Becker.

156. During the Oral Response, Becker asked Ms. Earle no questions and sought no
clarifications.

157. Becker’s silence prevented the creation of any “evidence” for Ms. Earle to use against the
SEC.

158. The SEC made Ms. Earle’s termination effective on September 18, 2018, Yom Kippur, the

holiest day of the year in the Jewish religion.

4]
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 42 of 54

159. Onor about September 27, 2018, a Notice of completion of EEO investigation concerning
Ms. Earle’s EEO Claims was drafted and sent to Ms. Earle.

9. FINAL AGENCY DECISION (February 18, 2019)

160. On February 18, 2019, the SEC notified Ms. Earle that the SEC’s Final Agency Decision
(“FAD”) concerning her EEO Complaint had been sent by certified mail.

E. PLAINTFF’S EXHAUSTION OF “ADMINISTRATIVE REMEDIES”

161. Ms. Earle exhausted any and all of the SEC’s administrative “remedies,” including having
filed the EEO Complaint and completing the EEO process, having requested and attended
mediation, and having submitted written and oral responses.
162. These “remedies” were devoid of SEC interaction, as Ms. Earle was the only one to make
statements.
163. The Defendants attending these “remedial” steps avoided asking questions or making
substantive comments to avoid creating evidence and making internally inconsistent or
unsupportable statements.

CAUSES OF ACTION

FIRST CAUSE OF ACTION
Gender-Based Sexual Discrimination Pursuant to 42 U.S.C. § 1983

 

164. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

165. Title VII concerns the employer’s inappropriate manipulation of the “terms and conditions”
of the employee’s contract of employment, even at-will contracts of employment without terms of
definite duration.

166. “(A)n employer... is responsible for (the acts) of its agents and supervisory employees
with respect to sexual harassment regardless of whether the specific acts complained of were

42
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 43 of 54

authorized or even forbidden by the employer and regardless of whether the employer knew or
should have known of their occurrence.” 29 C.F.R. S 1604.11(c) (1986).

167. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section(s) 2000¢ et seq., and 42 U.S.C. Section 1981A,
for relief based upon the unlawful employment practices of the above-named Defendant SEC.
Specifically, Ms. Earle complains of the SEC’s violation of Title VII's prohibition against
discrimination in employment based, in whole or in part, upon an employee's gender, religion, and
age.

168. During her employment with the SEC, Ms. Earle was a member of a class protected under
Title VII against gender-based discrimination by her employer, the SEC, or by its supervisory
personnel.

169. Defendants have historically used the SEC’s employee removal method (ERM) to further
illicit employments schemes or artifices by targeting for removal SEC employees, including
DERA employees.

170. The decreasing number of female DERA front office personnel and managers over multiple
years evidences a gender-based, discriminatory employment pattern that disproportionately harms
females DERA employees and favors male DERA employees.

171. Defendants’ gender bias constituted their true motive in using the artifice or scheme
represented by the ERM to deprive Ms. Earle of her federal employment.

172. Inorder to staff the new management positions for the OSD Realignment as desired, vacant

SK-16 positions were needed.

43
13492183Vv1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 44 of 54

173. Defendants used the SEC’s employee removal method (ERM) to target Ms. Earle for
removal to create the vacancy required for the new management position and because she was an
older, female, Jewish employee.
174. Defendants Coronel, Willis, and Bauguess were each substantially involved in the
decisions to issue the FY 2017 Appraisal and PIP, as well as the offer to Ms. Earle that she accept
a voluntary demotion to Grade 14 if she waived any claims she may have against the agency as
suggested by Bauguess and Coronel.
175. The combination of actions directed at, and only at, Ms. Earle, including the Willis PIP
Emails, baseless FY 2017 Appraisal Announcement, aggressive volume and language during
meetings, false assertions about “mistakes” and “non-compliance” with the PIP requirements,
expanding PIP requirements, and threatened and actual termination of her federal employment
constituted and created an unreasonable and hostile work environment for Ms. Earle.
176. Defendants further denied Ms. Earle equal employment opportunities because of her
gender, religion, and age, to wit:
a. Ms. Earle’s discharge was a mere pretext for unlawful discrimination in that the
SEC knew or should have known that Defendants’ accusations regarding
unacceptable performance were uncreditable, suspect, and uncorroborated;
b. Without regard for veracity or impact, the SEC summarily terminated Ms. Earle’s
employment;
c. The alleged failure of the PIP, in fact, was a foregone conclusion in that the PIP
was a pretext for Ms. Earle’s termination. This fact was known or should have been

known to the SEC at the time of Ms. Earle's discharge; and

44
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 45 of 54

d. Defendants’ and Becker’s silence during the Oral Response evidences that the
entire PIP and ERM process was a sham and pretextual, devoid of actual meaning.

177.  Atall relevant times, the Defendants knew or should have known that the discriminatory
conduct complained of herein had merit as Ms. Earle had consistently satisfied and/or exceeded
all the requirements of her position.
178. Asa further result of Defendants above stated actions and omissions, Ms. Earle has been,
is being and will be deprived of income in the form of wages and prospective retirement benefits,
and other benefits, promotion opportunities and job assignments due to her as an employee, but
denied because of her race and/or national origin and in an amount to be proven at trial.
179. The Defendants' conduct and omissions were a direct and proximate cause of the injuries,
damages and harm suffered by Ms. Earle.
180. Furthermore, Defendants intentionally and/or with reckless indifference, engaged in the
above stated discriminatory practices against Ms. Earle, contrary to Ms. Earle’s federally protected
rights as guaranteed to her under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s)
2000e et seq., as amended, and 42 U.S.C. Section 1981.
181. The intentional and discriminatory conduct of the SEC complained of herein was willful,
wanton, deliberate, malicious, egregious and outrageous warranting the imposition of
punitive/exemplary damages that will serve as an example and deterrent to the SEC and others
who would commit similar illegal acts.
182. As Defendants engaged in discriminatory employment practices with malice or with
reckless indifference to Ms. Earle federally protected rights, Ms. Earle is entitled to compensatory
damages and any other applicable remedies available under Title VII of the Civil Rights Act of

1964, 42 U.S.C. Section(s) 2000e et seq., as amended, and 42 U.S.C. Section 1981A.

45
13492183Vv1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 46 of 54

SECOND CAUSE OF ACTION
Age-Based Discrimination Pursuant to Age Discrimination in Employment Act (“ADEA”)

(29 U.S.C. § 621 — 634)

183. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

184. The practice of targeting older DERA employees for removal and the view that Ms. Earle
was eligible for early retirement based upon her age evidence bias against older employees and a
discriminatory employment pattern that disproportionally harms older DERA employees and
favors younger DERA employees.

185. Defendants’ age bias constituted their true motive in using the artifice or scheme
represented by the ERM to deprive Ms. Earle of her federal employment.

186. The Defendants’ conduct as alleged above constitutes discrimination based on age in
violation of the ADEA. The stated reasons for the Defendants’ conduct were not the true reasons,
but instead were pretexts to hide the Defendant’s discriminatory animus.

THIRD CAUSE OF ACTION
Religion-Based Discrimination Pursuant to 42 U.S.C. § 1983

187. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

188. The practice of targeting Jewish DERA employees for removal evidences a religious
animus and discriminatory employment pattern that disproportionally harms Jewish DERA
employees and favors non-Jewish DERA employees.

189. Defendants’ religious bias constituted their true motive in using the artifice or scheme

represented by the ERM to deprive Ms. Earle of her federal employment.

46
13492183Vv1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 47 of 54

190. The Defendants’ conduct as alleged above constitutes discrimination based on religion in
violation of Title VII. The stated reasons for the Defendants’ conduct were not the true reasons,
but instead were pretexts to hide the Defendant’s discriminatory animus.

FOURTH CAUSE OF ACTION
Hostile Work Environment Pursuant To 42 U.S.C. § 1983

191. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

192. Defendants’ conduct as alleged above constitutes a hostile and abusive working
environment in violation of Title VII. The stated reasons for the Defendants’ conduct were not the
true reasons, but instead were pretexts to hide the Defendants’ discriminatory animus.

FIFTH CAUSE OF ACTION
Hostile Work Environment Pursuant to Age Discrimination in Employment Act (“ADEA”)

(29 U.S.C. § 621 — 634)

193. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

194. Defendants denied Ms. Earle equal employment opportunities because of her gender.

195. The Defendants’ intentional termination of Ms. Earle’s through use of a pretext, without
regard for veracity or impact, and the alleged failure of the predetermined PIP was known or should
have been known to the SEC at the time of Ms. Earle's discharge.

196. At all relevant times, the Defendants knew or should have known that the discriminatory
conduct complained of herein had merit as Ms. Earle had consistently satisfied and/or exceeded
all the requirements of her position.

197. Defendants’ conduct and omissions were a direct and proximate cause of the injuries,

damages and harm suffered by Ms. Earle.

47
13492183Vv1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 48 of 54

198. Defendants engaged in the abusive and discriminatory employment practices with hostility
or with reckless indifference to Ms. Earle federally protected rights.

199. Defendants’ conduct as alleged above constitutes a hostile and abusive working
environment in violation of the ADEA. The stated reasons for the Defendants’ conduct were not
the true reasons, but instead were pretexts to hide the Defendants’ discriminatory animus.

SIXTH CAUSE OF ACTION
Retaliation Pursuant to Age Discrimination in Employment Act (“ADEA”) (29 U.S.C. § 621

= 634)

200. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

201. Ms. Earle’s work was award winning prior to 2018.

202. Defendants’ conduct as alleged above constitutes retaliation against the Ms. Earle, because
she engaged in activities protected by the ADEA, such as drafting and delivering the
Whistleblower Memorandum to the Defendants.

203. After Ms. Earle delivered the Whistleblower Memorandum Defendants terminated Ms.
Earle.

204. The Whistleblower Memorandum was highly critical of the SEC’s ability to fulfill its core
mission as well as the SEC’s employment practices.

205. It was only after delivering the Whistleblower Memorandum to the Defendants that Ms.
Earle was deprived of her federal employment.

206. The stated reasons for the Defendants’ conduct were not the true reasons, but instead were

pretexts to hide the Defendants’ retaliatory animus.

48
13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 49 of 54

SEVENTH CAUSE OF ACTION
Retaliation Pursuant to the Whistleblower Protection Enhancement Act (5 U.S.C.

2302(b)(8)-(9

207. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

208. The Whistleblower Protection Act of 1989 and the Whistleblower Protection Enhancement
Act of 2012 provide the right for all covered federal employees to make whistleblower disclosures
and ensure that employees are protected from whistleblower retaliation.

209. Whistleblowing is defined as the disclosure of information that an employee reasonably
believes evidences: a violation of any law, rule or regulation; gross mismanagement; gross waste
of funds; an abuse of authority; a substantial and specific danger to public health or safety; or
censorship related to scientific research or analysis.

210. Defendants’ conduct as alleged above constitutes retaliation against the Plaintiff, because
she engaged in activities protected by Whistleblower Protection Act of 1989 and the
Whistleblower Protection Enhancement Act of 2012. The stated reasons for the Defendants’
conduct were not the true reasons, but instead were pretext to hide the Defendants’ retaliatory

animus.

EIGHTH CAUSE OF ACTION
FIFTH AMENDMENT
(42 U.S.C. § 1983: DEPRIVATION OF PROPERTY RIGHT WITHOUT DUE PROCESS)
211. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.
212. In terminating Ms. Earle as described above, the Defendants, acting in their official

capacities, deprived Ms. Earle of her federal and state constitutional protections against

deprivation of her property rights without due process.

49

13492183Vv1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 50 of 54

213. Asnotedabove,d. Defendants’ and Becker’s silence during the Oral Response
evidences that the entire PIP and ERM process was a sham and pretextual, devoid of actual
meaning.

214. As of the date of filing her Complaint, while Defendants provided pretextual bases for the
FY 2017 Appraisal, PIP, and shambolic PIP, they still have not cited any particular conduct or
furnished any reason rising to good cause for terminating Ms. Earle’s employment.

215. Asadirect and proximate result of Defendants’ violation of the Due Process Clause of the
Fifth Amendment, Ms. Earle has suffered grievous harm, including the loss of her constitutional
rights, entitling her to legal and equitable relief and other damages.

NINTH CAUSE OF ACTION
FOURTEENTH AMENDMENT (42 U.S.C. § 1983: DUE PROCESS)

216. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

217. By reason of the aforementioned FY 2017 Appraisal, PIP, and shambolic PIP, created,
adopted, and enforced under color of law, Defendants, acting in their official capacities, have
unconstitutionally deprived Ms. Earle of the equal protection of the law guaranteed under the
Fourteenth Amendment to the U.S. Constitution and 42 U.S.C. § 1983, in that Defendants have
prevented Ms. Earle from receiving due process under the law.

218. Asadirect and proximate result of Defendants’ violation of the Equal Protection Clause of
the Fourteenth Amendment, Ms. Earle has suffered grievous harm, including the loss of her federal
employment, constitutional rights, thus entitling her to legal and equitable relief and other

damages.

50

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 51 of 54

TENTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

 

219. Ms. Earle repeats and re-alleges each and every allegation of the foregoing paragraphs as
if fully set forth herein.

220. Defendants’ acts of misrepresenting Ms. Earle’s work performance, creating a hostile
working environment through threats and yelling, placing her on the PIP, capriciously and unfairly
ending the PIP, terminating her federal employment, depriving her of her due process rights, were
done with reckless indifference to the likelihood that such behavior would cause severe emotional
distress and with utter disregard for the bases and/or consequences of such actions.

221. The acts set forth herein were committed with the knowledge of and intention to cause
extreme discomfort and suffering to any and all persons within close proximity extreme emotional
distress to the Ms. Earle and/or her family members, or were done with reckless indifference to
the likelihood that such behavior would cause such severe emotional distress and with utter
disregard for the consequences of such actions.

222. Defendants’ conduct was unreasonable and outrageous and exceeds the bounds usually
tolerated by decent society, and was done willfully, maliciously and deliberately, or with reckless
indifference, to cause Plaintiffs severe mental and emotional pain, distress, and anguish and loss
of enjoyment of life.

223. Asadirect, foreseeable and proximate result of the conduct of Defendants as alleged herein
above, plaintiffs have suffered non-pecuniary damages in amounts to be proven at trial.

224. Defendants’ undertook their actions willfully, wantonly, maliciously and in reckless
disregard for Ms. Earle’s rights, and as a direct, foreseeable, and proximate result thereof plaintiffs

suffered economic and emotional damage in a total amount to be proven at trial, therefore Ms.

51

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 52 of 54

Earle seeks punitive damages in an amount sufficient to deter Defendants and others from similar

future wrongful conduct.

PRAYER FOR RELIEF

WHEREFORE, Ms. Earle respectfully requests that this Court enter an order providing for the

following legal and equitable relief:

A)

B)

C)

D)

E)

to declare that Defendants’ termination of Ms. Earle’s employment with the SEC violates
the Fifth and Fourteenth Amendments to the U.S. Constitution, and all other applicable
laws;

to declare that Defendants discharged Ms. Earle without good cause, in breach and
violation of her right to be free of retaliation and discrimination based upon her gender,
religion, and age;

to order Defendants to reinstate Ms. Earle to the job she previously held, retroactive to the
date of Ms. Earle’s discharge, or a substantially similar position, without any loss of pay
or such seniority and/or benefits as otherwise would have accrued to her;

absent any reinstatement of Ms. Earle in her employment, awarding a money judgment
against Defendants in the amount of seven million dollars ($7,000,000.00), or such other
sum as a jury or fact-finder finds equal to the back and future lost wages and benefits and
retirement benefits of Ms. Earle's former position, as would have accrued to her during the
remainder of her employment with the SEC and thereafter, had her employment not been
terminated, together with interest thereon;

to order the SEC to purge any and all negative references regarding Ms. Earle from its

records and her employee file;

52

13492183v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 53 of 54

F) to award Ms. Earle damages for the past, future, and ongoing loss of her constitutional
rights as set forth in this Complaint;
G) to award Ms. Earle’s attorneys their reasonable attorney fees, costs, and expenses pursuant
to 42 U.S.C. § 1988 and other applicable law; and
H) to grant such other and further relief as this Court should find just and proper.
JURY DEMAND

Plaintiff hereby demands trial by jury as to all triable claims.

Respectfully submitted this 15th day of May 2019.

/s[Adriaen M. Morse Jr.
Adriaen M. Morse Jr. (DC Bar No. 483347)
Arnall Golden Gregory LLP
1775 Pennsylvania Ave, NW, Suite 1000
Washington, DC 20006
(202) 667-4058 (telephone)
(202) 667-4059 (facsimile)
adriaen.morse@agg.com (email)

Attorneys for Plaintiff

53
13492260v1
Case 1:19-cv-01419 Document1 Filed 05/15/19 Page 54 of 54

Exhibits

January 26, 2017 e-mail from Bauguess to employees of OSD and ORDS
Realignment Chart

March 20, 2017 e-mail from Willis to Ms. Earle

November 9, 2018 e-mail from Willis to Ms. Earle

November 28, 2017 e-mail from Coronel to OSD employees

January 17, 2018 e-mail from NTEU representative to Ms. Earle.

January 18, 2018 e-mail from Ms. Earle to NTEU representative
Whistleblower Memorandum

2 eS

54
13492183v1
